Title: From George Washington to James Mease, 27 January 1778
From: Washington, George
To: Mease, James



Dear Sir
Head Quarters Valley Forge 27th January 1778

I last night recd Mr Youngs letter of the 24th informing me of the unlucky accident that had befallen the Virginia Cloathing. I have consulted the Brigadiers what is best to be done in their present situation, and they think that the Cloths and linens proper for the Officers should be dried as quick as possible and sent here to be made up. The coarse Cloths and linens proper for soldiers, to be made up agreeable to directions given by Genl Scott to Lieut. Gamble, who will remain at Lancaster and receive the Cloathing as it is made up and forward it to Camp. All the Stockings Shoes Hatts and ready made shirts to be sent off immediately, if not already done—thread and Trimmings to be sent with the fine Cloth and linen. I am &ca.
